Citation Nr: 0431789	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left elbow from 40 percent.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a 
disability manifested by proteinuria.  

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a 
psychiatric disability.  

4.  Entitlement to an earlier effective date than December 8, 
2000, for the 40 percent rating for residuals of a fracture 
of the left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
January 1993. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted the veteran an increased rating for 
residuals of a fracture of the left elbow from 10 to 40 
percent effective December 8, 2000, and determined that the 
veteran had not submitted new and material evidence to reopen 
the claims of service connection for proteinuria and a major 
depressive disorder.  

Service connection for proteinuria and major depression were 
previously denied in February 1994 and April 1999 rating 
decisions, respectively.  The veteran did not appeal either 
decision and they became final.  38 U.S.C.A. § 7105.  

In April 1999, the RO denied eight issues regarding claims 
that the veteran made.  The veteran appealed five of the 
issues, and in July 1999, the RO issued a statement of the 
case regarding the issues of service connection for numbness 
of the fingertips, headaches, stomach pain, joint pain, and 
major depression.  In August 1999, the veteran requested a 
copy of his service medical records, "to complete my appeal 
and complete my VA Form 9."  Although the service medical 
records were mailed to the veteran in December 1999, he never 
submitted a VA Form 9, or its equivalent, to complete his 
appeal regarding the aforementioned five issues.  
Accordingly, they became final and are not in appellate 
status.  

In November 2000, the veteran requested a waiver of his 
overpayment to VA.  This issue is referred to the RO for 
adjudication.  

In December 2000, the veteran claimed service connection for 
a sprained knee.  This issue is referred to the RO for 
adjudication.  

The issues of an increased rating for residuals of a fracture 
of the left elbow from 40 percent, and whether new and 
material evidence has been submitted to reopen claims of 
service connection for a psychiatric disability and residuals 
of proteinuria are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO granted an 
increased rating for the veteran's left elbow condition to 10 
percent; the veteran did not submit a notice of disagreement 
(NOD) within one year of said decision.  

2.  The veteran filed a claim for an increase in the rating 
for his left elbow condition on December 8, 2000. 


CONCLUSION OF LAW

The assignment of an effective date earlier than December 8, 
2000, for an award of a 40 percent rating for residuals of a 
fracture of the left elbow is not warranted. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.400 (2004).





Background 

In a February 1994 rating decision, the RO granted service 
connection for a left elbow fracture and assigned a 
noncompensable rating.  The Board upheld the RO decision in 
August 1996.  

In an April 1999 rating decision, the RO increased the 
veteran's left elbow condition from a noncompensable rating 
to a 10 percent rating, effective August 20, 1998.  The 
veteran was notified of this in an April 19, 1999, letter, 
but did not submit a NOD with said issue within one year of 
the notification.  In a letter received in June 1999, the 
veteran stated that he disagreed with the denials of service 
connection for numbness of the fingertips, headaches, stomach 
pain, joint pain, and major depression.  He did not disagree 
with the rating assigned for the left elbow condition.  There 
is no record on file indicating that the veteran disagreed 
with the rating assigned for his left elbow condition.  

In a claim received on December 8, 2000, the veteran asserted 
that he would like to file a claim for an increase in his 
service-connected elbow condition, as well as for service 
connection for residuals of proteinuria.  


Analysis

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for an increased rating 
for his left elbow fracture and he was informed of what he 
had to do to file a successful claim for the increased 
rating.  Subsequently, his claim was granted, and he filed a 
notice of disagreement as to the effective date assigned for 
the increase in his benefits.  Under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim, VA receives a notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  

The August 2002 statement of the case informed the veteran of 
the information and evidence needed to substantiate his 
earlier effective date claim and provided him with the 
regulations governing the assignment of effective dates.  
Furthermore, all the pertinent evidence is already of record.  
In light of the above, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date of a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 
(2004).

The effective date for an increased rating for disability 
compensation benefits will be the earliest date it is 
factually ascertainable that an increase in disability has 
occurred if a claim is received within one year from such 
date, otherwise date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

In this instance, the evidence shows that the RO increased 
the veteran's left elbow rating to 10 percent disabling in an 
April 1999 rating decision.  It notified the veteran of the 
decision in an April 19, 1999, letter, but the veteran did 
not submit a NOD within one year of the notification.  
Although the veteran submitted a NOD in June 1999 as to five 
other issues from the April 1999 rating decision, he did not 
disagree with the rating assigned for his left elbow.  In 
fact, there is no communication in the claims file as to the 
left elbow, until a letter received on December 8, 2000, when 
the veteran asserted he would like to file a claim for 
increase.  

The evidence does not show that the veteran filed an informal 
claim between April 19, 1999, and December 8, 2000, for an 
increased rating for his left elbow.  In particular, the 
veteran does not claim that he was hospitalized or examined 
by the VA for his left elbow during this period.  For that 
reason, it is determined that December 8, 2000 (the date that 
the veteran filed his claim for increase), is the correct 
effective date assigned for the veteran's 40 percent rating 
for his fracture of the left elbow.  

Accordingly, the claim for an effective date earlier than 
December 8, 2000, for the 40 percent rating for residuals of 
a fracture of the left elbow must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).



ORDER

An effective date earlier than December 8, 2000, for an award 
of a 40 percent rating for residuals of a fracture of the 
left elbow is denied.


REMAND

Regarding the veteran's claim of an increased rating for 
residuals of a fracture of the left elbow from 40 percent, 
the veteran stated at his June 2004 hearing that he receives 
treatment at the "Westside" VA Medical Center.  In 
particular, he claims that he underwent an EMG on his left 
arm in December 2003.  VA's statutory duty to assist a 
claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Since the veteran is 
receiving treatment at the VA Medical Center in Westside, and 
those records have not yet been associated with the claims 
folder, the veteran's claim must be remanded in order to 
obtain those records.  

The veteran has had a fairly recent (May 2002) VA left elbow 
examination.  However, as the veteran's claim must be 
remanded to obtain the aforementioned records, he should also 
be afforded another VA examination to determine the severity 
of his left elbow disability.  

Regarding the veteran's claim that new and material evidence 
has been submitted to reopen the claim of a psychiatric 
disability, he testified at his hearing (page 14) that he 
received treatment at the VA Medical Center in Westside.  
Accordingly, these records must also be obtained.  

Regarding the veteran's claim that new and material evidence 
has been submitted to reopen the claim of service connection 
for a disability manifested by proteinuria, the veteran 
claimed at his hearing (page 10) that he had a urinalysis 
conducted in December or January showing elevated 
proteinuria.  Accordingly, the urinalysis report that the 
veteran has referred to should also be obtained.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Take the necessary steps to obtain 
the veteran's VA treatment records, from 
the VA Medical Center at Westside for the 
period after December 2000.  Obtain all 
mental health records from this period.  
Also, obtain an EMG report on the 
veteran's left arm from December 2003, 
and obtain a urinalysis report from 
December 2003 or January 2004.  If the 
urinalysis report cannot be obtained, ask 
the veteran where the urinalysis was 
conducted, and take the necessary steps 
to obtain a report of the urinalysis.  

2.  After the records in paragraph one 
have been obtained, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of his 
service-connected left elbow disability.  
All tests or studies should be obtained 
as deemed appropriate by the examiner.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  The examination 
report should include responses to the 
medical questions listed below regarding 
his left elbow. 

a.  Is the veteran's left arm his 
major arm?

b.  Does the veteran have ankylosis 
of the left elbow?

c.  What is the veteran's flexion of 
the left elbow?

d.  What is the veteran's extension 
of the left elbow?

e.  Does the veteran's left elbow 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the left elbow is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

g.  Does the veteran have a left 
flail joint impairment?

h.  Does the veteran have nonunion 
of the radius and ulna with a flail 
false joint?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for an increased rating 
for residuals of a fracture of the left 
elbow from 40 percent as well as whether 
the veteran has submitted new and 
material evidence to reopen the claims of 
service connection for a disability 
manifested by proteinuria and a 
psychiatric disability.  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



